Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Commissioner of Motor Vehicles which revoked petitioner’s license to operate a motor vehicle. Questions of credibility were resolved against petitioner following a hearing and our examination of the record discloses no reason to disturb those findings. Since substantial evidence supports the instant determination, we must confirm it. Determination confirmed, and petition dismissed, without costs. Greenblott, J. P., Sweeney, Kane, Mahoney and Main, JJ., concur.